Opinion by
Orlady, P. J.,
This action of assumpsit, when first tried resulted in a verdict in favor of the plaintiff for $2,719.18. On a motion for a new trial, and for judgment non obstante veredicto, the court dismissed the latter and made absolute the first. On the second trial the plaintiff recovered a verdict for $1,000.00, and a motion for judgment non obstante veredicto was again dismissed. The same argument is urged on this appeal that failed twice before the court below. The complications in the trials were unfolded as thoroughly as ingenious counsel, skilled experts and able judges could do. The subjects in dispute were adequately submitted to the jury, and the verdict established that the plaintiffs lost $1,000.00 in diminution of the value of the mortgage, but no evidence was presented nor claim made for loss by failure to complete the houses that were released from the lien of the mortgage, and it does not appear that there was any equity in these properties over the liens and encumbrances. The defendant has not settled or offered to settle the claim under the policy, but contested the liability. The whole subject is so fully and convincingly covered by the final opinion of Judge Martin, that we do not deem it necessary to prolong the discussion.
The judgment is affirmed.